In the
     United States Court of Appeals
                   For the Seventh Circuit
                    ________________________ 
No. 13‐3773 
JAMES MICHAEL LEASING COMPANY LLC, 
                                                     Plaintiff‐Appellee, 
                                   v. 

PACCAR, INCORPORATED, 
                                                 Defendant‐Appellant. 
                   __________________________ 

          Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
              No. 2:11‐cv‐00747 — Lynn Adelman, Judge. 
                   __________________________ 

     ARGUED JUNE 2, 2014 — DECIDED NOVEMBER 26, 2014 
              __________________________ 

   Before  FLAUM  and  WILLIAMS,  Circuit  Judges,  and  DOW, 
District Judge. 
   DOW,  District  Judge.  James  Michael  Leasing  Company, 
LLC  purchased  a  brand‐new  semi‐truck  from  PACCAR, 
Incorporated,  in  2007.  Approximately  four  years  and  3,000 
miles later, James Michael Leasing concluded that the truck 



  The Honorable Robert M. Dow, Jr., of the Northern District of Illinois, 
sitting by designation. 
2                                                                No. 13-3773


was  a  lemon  and  sought  a  refund  from  PACCAR  pursuant 
to Wisconsin’s Lemon Law, Wis. Stat. § 218.0171.1 PACCAR 
agreed to refund the purchase price, but the parties’ dealings 
turned  sour  when  a  dispute  arose  over  reimbursement  of  a 
$53.00  title  fee.  This  seemingly  insignificant  quibble 
escalated  into  a  debate  over  the  “reasonable  allowance  for 
use”  to  which  PACCAR  was  entitled  and  drove  a  wedge 
between  the  parties  that  culminated  in  an  interest‐bearing 
judgment of $369,196.06, plus $157,697.25 in attorneys’ fees, 
for  James  Michael  Leasing.  PACCAR  contends  that  it 
complied with all relevant provisions of the Lemon Law and 
that  the  district  court  erred  in  calculating  James  Michael 
Leasing’s  pecuniary  loss.  We  disagree  and  affirm  the 
judgment of the district court in all respects. 
                                       I. 
                                       A. 
    The facts of this case are largely undisputed. Wisconsin‐
based  James  Michael  Leasing  (“JM  Leasing”)  purchased  a 
brand‐new,  PACCAR‐manufactured  2008  Kenworth  T800 
semi‐truck from a Wisconsin PACCAR dealer in late August 
2007.  (PACCAR  is  organized  under  the  laws  of  Delaware 
and  has  its  principal  place  of  business  in  Washington;  this 
case  is  in  federal  court  under  the  diversity  jurisdiction 
statute, 28 U.S.C. § 1332.) JM Leasing financed the purchase 

1 Numerous  amendments  to  the  Lemon  Law  took  effect  on  March  1, 
2014,  including  the  addition  of  provisions  limiting  recovery  to  the 
consumer’s  actual  pecuniary  loss  and  shortening  the  time  period  in 
which  to  bring  suit  to  36  months  from  the  date  the  vehicle  was  first 
delivered  to  the  consumer.  All  citations  and  quotations  in  this  opinion 
use the version of the law that was in effect during the times pertinent to 
this suit.  
No. 13‐3773                                                                                   3 


with  a  loan  from  PACCAR  Financial  Corporation,  a  wholly 
owned subsidiary of PACCAR. 
    After  experiencing  trouble  with  the  truck  over  the  next 
four  years  and  3,076  miles,  JM  Leasing  sent  PACCAR  a 
notice  seeking  refund  of  the  purchase  price  and  other 
amounts  due  under  Wisconsin’s  Lemon  Law,  Wis.  Stat.  § 
218.0171. PACCAR received the concededly proper notice on 
June 7, 2011. PACCAR’s receipt of the notice triggered a 30‐
day  period  in  which  PACCAR  was  required  to  “[a]ccept 
return of the motor vehicle and refund to the consumer and 
to  any  holder  of  a  perfected  security  interest  in  the 
consumer’s  motor  vehicle,  as  their  interest  may  appear,  the 
full  purchase  price  plus  any  sales  tax,  finance  charge, 
amount  paid  by  the  consumer  at  the  point  of  sale  and 
collateral  costs,  less  a  reasonable  allowance  for  use.”  Wis. 
Stat.  §§  218.0171(2)(b)2.b,  218.0171(2)(c).  For  its  part,  JM 
Leasing,  upon  receipt  of  the  refund,  would  be  obligated  to 
return the truck to PACCAR and take any steps necessary to 
transfer  title  back  to  PACCAR.  Wis.  Stat.  §  218.0171(2)(c). 
The 30‐day period was scheduled to end on July 7, 2011. 
    On June 28, 2011, PACCAR employee Shawn Miller sent 
an  e‐mail  to  JM  Leasing  employee  Janie  Kincaid.  Miller 
advised Kincaid that PACCAR would issue a refund, which 
it had calculated as follows: 
Purchase price, inclusive of federal excise tax:                           $ 135,847.00 
Collateral costs:                                                          $   11,764.87 
Interest:                                                                  $   31,777.03 
 
                            Total:                                         $ 179,388.90 
 
Less lien payoff through June 30, 2011:                                     $  61,647.05 
4                                                        No. 13-3773


Total amount due to JM Leasing:                           $ 117,741.85 
   The  next  day,  Miller  further  advised  Kincaid  that 
PACCAR  planned  to  mail  two  checks  to  JM  Leasing,  both 
payable to JM Leasing. One of the checks, in the amount of 
$61,647.05,  was  intended  to  fulfill  PACCAR’s  obligation  to 
pay  off  the  lien.  The  other,  in  the  amount  of  $117,741.85, 
represented  PACCAR’s  calculation  of  the  amount  JM 
Leasing itself was due. 
    Kincaid responded to Miller that same day. She informed 
him  that  the  refund  to  JM  Leasing  was  short  $53.00,  the 
amount  of  a  title  fee  that  JM  Leasing  had  paid  when  it 
purchased the truck. Kincaid further advised Miller that JM 
Leasing did not want to bear responsibility for paying off the 
lien. 
    On June 30, Miller wrote back that PACCAR would add 
the  disputed  $53.00  to  JM  Leasing’s  refund  amount.  Miller 
also  advised  Kincaid  that  the  $53.00  increase  would  be 
tempered  by  a  $3,751.24  “reasonable  use  allowance” 
deduction  that  PACCAR  calculated  by  multiplying  what  it 
deemed  to  be  the  full  purchase  price  of  the  truck 
($121,952.00, the invoice price minus the federal excise tax of 
$13,895.00) by 3,076, the number of miles the truck had been 
driven before a problem was reported, and then dividing the 
product by 100,000. PACCAR’s calculation was derived from 
Wis.  Stat.  §  218.0171(2)(b)2.b.,  which  provided  that  “a 
reasonable  allowance  for  use  may  not  exceed  the  amount 
obtained by multiplying the full purchase price of the motor 
vehicle  by  a  fraction,  the  denominator  of  which  is  100,000, 
or,  for  a  motorcycle,  20,000,  and  the  numerator  of  which  is 
the number of miles the motor vehicle was driven before the 
consumer  first  reported  the  nonconformity  to  the  motor 
No. 13‐3773                                                                                   5 


vehicle dealer.” After the $53.00 was added and the $3,751.24 
was  subtracted,  the  new  amount  PACCAR  planned  to 
refund  JM  Leasing  was  $114,043.61.  Miller  advised  Kincaid 
that  a  check  for  that  amount,  along  with  the  second  lien 
payoff check, could be delivered to JM Leasing on July 1. 
   In response, Kincaid sent Miller an e‐mail stating that the 
refund  check  should  be  delivered  to  her  and  reiterating  JM 
Leasing’s  objections  to  receipt  of  the  lien  payoff  check. 
Kincaid  also  advised  Miller  that  JM  Leasing  would  return 
the truck to PACCAR on July 5. Kincaid did not object to the 
amount of the refund check, or to PACCAR’s calculation of 
the reasonable use allowance. 
    On  July  1,  PACCAR  representative  Mike  Oswald 
traveled to JM Leasing to personally deliver the two checks. 
Oswald presented the checks to Kincaid and Michael Smiley, 
the  owner  of  JM  Leasing.  Kincaid  photocopied  the  checks 
before she and Smiley rejected them. There is some dispute 
as to whether Kincaid and Smiley informed Oswald that JM 
Leasing contested PACCAR’s reasonable use allowance, but 
the  parties  agree  that  they  at  least  advised  Oswald  of  their 
objection to bearing responsibility for the lien payoff. 
    In  any  event,  Oswald  left  with  the  rejected  checks  and 
notified  Miller  about  the  turn  of  events.  Miller  instructed 
Oswald  to  return  to  JM  Leasing,  re‐offer  the  refund  check, 
and advise Kincaid and Smiley that PACCAR was willing to 
handle the lien payoff directly. Oswald made a second visit 
to JM Leasing the very same day. Kincaid and Smiley again 
rejected  the  $114,043.61  refund  check,  asserting  that  the 
amount  was  incorrect.  Miller  subsequently  sent  Kincaid  an 
e‐mail  summarizing  his  understanding  (as  related  by 
Oswald)  of  the  day’s  events  and  requesting  that  Kincaid 
6                                                           No. 13-3773


explain why JM Leasing believed that the refund check was 
inaccurate. 
     Four  days  later,  on  July  5,  2011,  the  first  business  day 
following  the  Independence  Day  holiday  weekend,  Kincaid 
responded  to  Miller’s  e‐mail.  She  advised  him  that  JM 
Leasing  found  the  reasonable  use  allowance  excessive  and 
proposed  an  alternative  deduction  of  11.9¢  per  mile,  or 
$364.26.2  Kincaid  also  informed  Miller  that  JM  Leasing 
would  not  return  the  truck  to  PACCAR  in  light  of  the 
parties’  ongoing  dispute.  Miller  responded  by  explaining 
that  he  had  calculated  the  reasonable  use  allowance  using 
the formula set forth in the Lemon Law and asking Kincaid 
to  reconsider.  Kincaid  stood  firm,  but  informed  Miller  how 
she had arrived at her number: she had replaced the 100,000 
in Miller’s calculation with 1,000,000. 
    The  next  day,  July  6,  the  dealership  from  which  JM 
Leasing  had  purchased  the  truck  informed  Miller  that  JM 
Leasing  had  returned  the  truck.  Miller  sent  Kincaid  an  e‐
mail indicating that he understood the return of the truck to 
constitute an acceptance of PACCAR’s refund in the amount 
of  $114,043.61.  Kincaid  demurred  by  e‐mail  the  following 
day, the final day of the 30‐day period: 
           In good faith, we parked the truck at the dealer 
           on Tuesday, July 5th, because I said we would 
           go to the dealer on Tuesday with the truck. We 
           expected you to pay us what we had coming. 
           The  amount  of  $114,043.61  offered  by 
           [PACCAR]  is  not  acceptable  or  agreeable.  The 

2 Kincaid performed her calculation using 3,061 miles as the starting 

point.  
No. 13‐3773                                                                                   7 


          mileage charge is too high. I made that clear in 
          our  last  email  as  well  as  previous  emails, 
          including my email of July 5th. 
          Please  send  James  Michael  Leasing  a  check 
          immediately  in  the  sum  of  $117,425.73.  This 
          sum allows for a mileage charge of $369.12 per 
          my  last  email.  You  may  deliver  the  check  to 
          our business [or mail it]. 
   Miller  responded  to  Kincaid’s  e‐mail  later  that  day.  He 
expressed  confusion  as  to  why  JM  Leasing  returned  the 
truck  after  representing  that  it  was  not  going  to.  He 
continued:  
          Since  James  Michael  Leasing  will  not  agree  to 
          accept  the  check  in  the  amount  of  $114,043.61 
          along  with  Kenworth  direct  payoff  of  the 
          remaining  PACCAR  Financial  lien  balance  in 
          the amount of $61,868.30 to resolve this WI LL 
          complaint,  then  James  Michael  Leasing  needs 
          to  pick  up  the  truck  from  the  Oak  Creek, 
          Wisconsin dealership as soon as possible. Any 
          delay in picking up the truck may result in the 
          dealer charging James Michael Leasing storage 
          fees. 
    Miller’s  pithy  e‐mail  was  the  last  salvo  in  the  parties’ 
increasingly  bitter  negotiations.  JM  Leasing  retrieved  the 
truck  at  some  point  and  filed  the  instant  suit  in  Wisconsin 
state court on July 15, 2011. JM Leasing still has possession of 
the truck, which it continues to make payments on. 
      
      
8                                                        No. 13-3773


                                  B. 
    PACCAR  removed  the  action  to  the  Eastern  District  of 
Wisconsin.  After  discovery,  the  parties  filed  cross‐motions 
for summary judgment. The district court denied PACCAR’s 
motion  and  granted  JM  Leasing’s  in  part.  The  district  court 
concluded  that  PACCAR  violated  Wis.  Stat.  § 
218.0171(2)(b)2.b.  by  failing  to  pay  off  JM  Leasing’s  lien.  It 
reasoned  that  “[t]he  only  thing  the  consumer  must  do  to 
trigger  the  manufacturer’s  obligation  to  issue  a  refund  and 
pay off the lien within thirty days is offer to transfer title of 
the  vehicle  to  the  manufacturer.”  Because  JM  Leasing  had 
fulfilled  this  requirement  on  June  7,  2011,  the  court 
concluded that PACCAR had until July 7, 2011 to perform its 
statutory duties of issuing a refund check and paying off the 
lien. The court therefore found that JM Leasing was entitled 
to the damages provided under the Lemon Law: “twice the 
amount  of  any  pecuniary  loss,  together  with  costs, 
disbursements  and  reasonable  attorney  fees.”  Wis.  Stat.  § 
218.0171(7).  Relying  on  Hughes  v.  Chrysler  Motor  Corp.,  542 
N.W.2d 148, 153 (Wis. 1996), the court deemed JM Leasing’s 
“pecuniary  loss”  to  include  the  full  purchase  price  of  the 
truck.  
    In  light  of  its  determination  that  PACCAR  violated  the 
Lemon  Law  by  failing  to  pay  off  the  lien,  the  district  court 
declined  to  resolve  the  question  of  whether  PACCAR’s 
calculation of the reasonable use allowance also violated the 
Lemon  Law.  The  court  nonetheless  addressed  the 
reasonableness  of  PACCAR’s  calculation  in  an  attempt  to 
ascertain  the  amount  of  JM  Leasing’s  “pecuniary  loss.”  The 
court  rejected  PACCAR’s  contention  that  its  calculation 
necessarily  was  reasonable  because  it  tracked  the  statutory 
formula.  The  court  construed  the  statute  to  mean  that  “an 
No. 13‐3773                                                                                   9 


allowance for use must be both reasonable and not in excess 
of the  amount produced  by  the formula.”  That is, it treated 
the  formula  in  the  Lemon  Law  as  a  ceiling  rather  than  a 
directive or authorization to deduct the amount produced by 
the  formula  produced  in  every  case  and  specifically 
concluded  that  the  deduction  was  not  reasonable  simply 
because it was calculated pursuant to the statutory formula. 
The court was unable to fully resolve the matter, however, as 
issues  of  fact  remained  as  to  what  would  constitute  a 
reasonable use allowance in this case. 
    PACCAR  filed  a  motion  for  reconsideration,  which  the 
district  court  denied.  In  doing  so,  the  district  court  rejected 
PACCAR’s  contentions  that  JM  Leasing’s  “pecuniary  loss” 
was limited to the difference between the dueling reasonable 
use allowances proposed by the parties and that a penalty of 
twice  the  purchase  price—nearly  $300,000  in  this  case—
violated  the  Due  Process  Clause.  Subsequent  to  the  court’s 
order,  the  parties  stipulated  that  JM  Leasing’s  “pecuniary 
loss”  was  $184,598.03.  This  figure  included  the  $135,847.00 
“full  purchase  price,”  the  originally  contested  $53.00  title 
fees,  $11,767.87  in  “collateral  costs,”  and  $38,805.16  that  JM 
Leasing had paid on its lien, less a reasonable use allowance 
of $1,875.00.3 This district court doubled the “pecuniary loss” 
to  arrive  at  a  damages  award  of  $369,196.06.  The  court 
added $2,730.24 in prejudgment interest through October 31, 
2011, the date JM Leasing made a settlement offer; $4,627.90 
in statutory costs; and $2,029.45 in litigation costs. PACCAR 
did  not  object  to  any  of  these  amounts.  The  court  also 

3  It  is  unclear  from  the  stipulation  and  the  district  court’s  opinion  how 

the  parties  arrived  at  this  reasonable  use  allowance,  which  we  note  is 
approximately halfway between the values they originally proposed. 
10                                                      No. 13-3773


awarded  JM  Leasing  5%  interest  on  the  damages  from 
November  1,  2011  forward,  and  $146,081.25  in  attorneys’ 
fees  through  May  15,  2013.  The  court  later  awarded  JM 
Leasing  an  additional  $11,616  in  attorneys’  fees,  for  a  total 
fee  award  of  $157,697.25.  Accordingly,  the  district  court 
entered  judgment  in  favor  of  JM  Leasing  in  the  amount  of 
“$536,280.90  plus  5%  interest  on  the  amount  of  $369,196.06 
from November 1, 2011 until that amount is paid.” PACCAR 
timely appealed. 
                                 II. 
    PACCAR  contends  that  its  overtures  to  JM  Leasing  and 
assurances  that  it  would  pay  off  the  lien  were  sufficient  to 
satisfy  its  obligations  under  the  Lemon  Law.  It  further 
contends that it was not required to pay off the lien until JM 
Leasing  accepted  its  proffered  refund  check,  that  its 
calculation  of  the  reasonable  use  allowance  was  in 
compliance  with  the  strictures  of  the  Lemon  Law,  and  that 
JM  Leasing’s  “pecuniary  loss”  is  limited  to  the  difference 
between the amount PACCAR tendered within the statutory 
period  and  “what  was  properly  due  and  owing  under  the 
statute.” 
    Each  of  these  contentions  amounts  to  a  challenge  to  the 
interpretations  of  the  Lemon  Law  that  the  district  court 
made in its summary judgment ruling. “We review de novo 
the  district  court’s  decision  to  grant  summary  judgment  as 
well as the interpretation of state law on which that decision 
rests.” Rodas v. Seidlin, 656 F.3d 610, 625 (7th Cir. 2011). Our 
ultimate  aim  is  to  apply  the  Lemon  Law  as  it  has  been 
interpreted  by  the  Wisconsin  Supreme  Court.  Burzlaff  v. 
Thoroughbred Motorsports, Inc., 758 F.3d 841, 847 n.4 (7th Cir. 
2014). “In the absence of an authoritative interpretation from 
No. 13‐3773                                                                                   11 


the  Wisconsin  Supreme  Court,”  we  must  interpret  the 
Lemon  Law  “as  we  think  the  state’s  highest  court  would 
construe  it.”  Laborers  Local  236,  AFL‐CIO  v.  Walker,  749  F.3d 
628,  634  (7th  Cir.  2014).  In  doing  so,  we  may  look  to 
decisions  of  the  Wisconsin  Court  of  Appeals  for  guidance 
unless  there  are  persuasive  reasons  to  believe  that  the  high 
court  would  disagree  with  them.  Weigle  v.  SPX  Corp.,  729 
F.3d 724, 737 (7th Cir. 2013). 
     The parties agree that JM Leasing is a “consumer” within 
the meaning of the Lemon Law and that the truck at issue is 
a  lemon.  Under  the  plain  text  of  the  Lemon  Law  then  in 
effect,  JM  Leasing  had  a  right  to  seek from  PACCAR  either 
replacement  of  the  truck  or  a  refund.  See  Wis.  Stat.  § 
218.0171(2)(b)2.  JM  Leasing  chose  the  latter  and  made  an 
offer to transfer title of the truck to PACCAR. See Wis. Stat. § 
218.0171(2)(c). JM Leasing’s offer triggered an obligation for 
PACCAR to do the following, within 30 days: 
          Accept return of the motor vehicle and refund 
          to  the  consumer  and  to  any  holder  of  a 
          perfected  security  interest  in  the  consumer’s 
          motor vehicle, as their interest may appear, the 
          full  purchase  price  plus  any  sales  tax,  finance 
          charge,  amount  paid  by  the  consumer  at  the 
          point  of  sale  and  collateral  costs,  less  a 
          reasonable  allowance  for  use.  Under  this 
          [provision],  a  reasonable  allowance  for  use 
          may  not  exceed  the  amount  obtained  by 
          multiplying  the  full  purchase  price  of  the 
          motor vehicle by a fraction, the denominator of 
          which  is  100,000  or,  for  a  motorcycle,  20,000, 
          and  the  numerator  of  which  is  the  number  of 
12                                                     No. 13-3773


       miles  the  motor  vehicle  was  driven  before  the 
       consumer  first  reported  the  nonconformity  to 
       the motor vehicle dealer. 
Wis.  Stat.  §  218.0171(2)(b)2.b.  “When  the  manufacturer 
provides the … refund, the consumer shall return the motor 
vehicle  having  the  nonconformity  to  the  manufacturer  and 
provide the manufacturer with the certificate of title and all 
endorsements  necessary  to  transfer  the  title  to  the 
manufacturer.”  Id.  §  218.0171(2)(c).  The  Lemon  Law 
authorizes consumers to “bring an action to recover for any 
damages  caused  by  a  violation,”  and  instructs  the  court  to 
award  to  a  prevailing  consumer  “twice  the  amount  of  any 
pecuniary  loss,  together  with  costs,  disbursements  and 
reasonable  attorney  fees,  and  any  equitable  relief  the  court 
determines appropriate.” Id. § 218.0171(7). 
    In describing the pre‐amendment version of the statute at 
issue,  the  Wisconsin  Supreme  Court  observed  that  “[e]ven 
among  lemon  laws,  all  of  which  are  geared  toward 
consumer protection, Wisconsin’s Lemon Law is particularly 
pro‐consumer  in  a  number  of  ways.”  Marquez  v.  Mercedes‐
Benz  USA,  LLC,  815  N.W.2d  314,  322  (Wis.  2012).  For 
instance,  the  version  of  the  law  at  issue  here  permits  the 
recovery  of  double  damages,  attorneys’  fees  and  costs,  and 
lacks  both  affirmative  defenses  and  mechanisms  to  obtain 
sanctions  against  consumers  who  bring  claims  in  bad  faith. 
Id. As the Wisconsin Supreme Court further explained, “the 
Wisconsin  legislature  has  expressed  a  strong  preference  for 
the interests of a consumer who purchased a lemon over the 
interests of the manufacturer who produced the lemon.” Id. 
Accordingly, the Wisconsin Supreme Court has held that the 
Lemon  Law  “squarely  places  the  burden  on  the 
No. 13‐3773                                                                                   13 


manufacturer  to  provide  a  refund  within  the  30‐day 
statutory period.” Id. 
    PACCAR  contends  that  it  carried  that  burden  by  timely 
tendering the $114,043.61 check to JM Leasing and accepting 
responsibility for paying off (but not actually paying off) JM 
Leasing’s  lien.  We  do  not  believe  that  the  Wisconsin 
Supreme Court would agree. That court begins and ends its 
statutory  analyses  with  the  text  of  a  statute  when  the  plain 
meaning  is  clear.  Tammi  v.  Porsche  Cars  N.  Am.,  Inc.,  768 
N.W.2d  783,  791  (Wis.  2009).  The  plain  text  of  the  Lemon 
Law obligates manufacturers like PACCAR to “refund to the 
consumer and to any holder of a perfected security interest in the 
consumer’s motor vehicle, as their interest may appear, the full 
purchase  price  plus  any  sales  tax,  finance  charge,  amount 
paid by the consumer at the point of sale and collateral costs, 
less  a  reasonable  allowance  for  use.”  Wis.  Stat.  § 
218.0171(2)(b)2.b. (emphases added). This language requires 
manufacturers  to  actually  refund  the  money  due  within  30 
days,  not  simply  to  agree  to  do  so.  Moreover,  it  requires 
them  to  refund  the  money  directly  to  the  holder  of  the 
security interest rather than leaving the consumer “to sort it 
out  with  the  lender.”  Marquez  v.  Mercedes‐Benz  USA,  LLC, 
751  N.W.2d  859,  862–63  (Wis.  Ct.  App.  2008);  cf.  Estate  of 
Riley ex rel. Riley v. Ford Motor Co., 635 N.W.2d 635, 638 (Wis. 
Ct.  App.  2001)  (“[D]elivery  of  a  refund  check  to  a 
dealership’s  sales  manager  is  not  the  equivalent  of  a  timely 
delivery  of  a  refund  check  to  the  consumer.”).  PACCAR 
points to Herzberg v. Ford Motor Company, 626 N.W.2d 67, 72 
(Wis.  Ct.  App.  2001),  for  the  proposition  that  a  party  that 
“stands  ready”  to  comply  with  its  obligations  under  the 
Lemon  Law  satisfies  its  statutory  duties.  In  Herzberg, 
however,  the  party  that  “stood  ready”  to  comply  with  its 
14                                                      No. 13-3773


obligations  was  the  consumer.  In  light  of  the  Wisconsin 
Supreme Court’s determination that the manufacturer must 
bear  the  burden  of  providing  the  refund,  we  cannot 
conclude that a manufacturer’s assurance that it will do so is 
sufficient  to  fulfill  its  obligation  under  the  Lemon  Law.  See 
Church v. Chrysler Corp., 585 N.W.2d 685, 688 (Wis. Ct. App. 
1998) (stating that the Lemon Law “clearly requires that the 
manufacturer  issue  a  refund  within  thirty  days  of  the 
consumer’s offer to transfer title”). 
     We  are  equally  unpersuaded  by  PACCAR’s  suggestion 
that JM Leasing’s “rejection of the refund amounts, coupled 
with  its  unequivocal  pronouncement  that  it  would  not 
return  the  vehicle,  relieved  PACCAR  of  its  otherwise 
concomitant  duty  to  pay  off  the  lien.”  The  Lemon  Law 
obligates the consumer to return the vehicle or certificate of 
title  to  the  manufacturer  only  “[w]hen  the  manufacturer 
provides  the  new  motor  vehicle  or  refund.”  Wis.  Stat.  § 
218.0171(2)(c).  Thus,  JM  Leasing’s  refusal  to  return  the 
vehicle  did  not  absolve  PACCAR  of  its  duty  to  fulfill  its 
statutory  obligations.  The  parties’  duties  are  linked,  as 
PACCAR  suggested  during oral  argument, but the link is a 
sequential  one  pursuant  to  which  the  manufacturer  must 
take  the  lead.  PACCAR  has  not  expressly  argued  that  JM 
Leasing acted to intentionally thwart its attempts to comply 
with  the  Lemon  Law,  and  absent  such  a  contention  (or 
evidence  in  support  thereof)  we  hew  to  the  Wisconsin 
Supreme  Court’s  practice  of  limiting  manufacturers’ 
“excuses”  for  noncompliance.  Marquez,  815  N.W.2d  at  323. 
When  parties  cannot  agree  on  the  correct  amount  of  a 
refund,  the  manufacturer  has  two  options:  “(1)  pay  the 
amount  demanded  by  the  purchaser  within  the  thirty‐day 
period;  or  (2)  pay  the  amount  which  the  manufacturer 
No. 13‐3773                                                                                   15 


deems  appropriate  within  the  thirty‐day  period.”  Church, 
585  N.W.2d  at  689.  Playing  chicken  with  the  consumer 
regarding  the  amount  of  the  refund  and  the  return  of  the 
vehicle is not a viable alternative to those narrow options. As 
the  Wisconsin  Supreme  Court  has  stated,  the  manufacturer 
“must weigh very carefully when ‘to hold ‘em and when to 
fold  ‘em,’”  Tammi,  768  N.W.2d  at  794  (quoting  Kenny 
Rogers, The Gambler, on The Gambler (United Artists 1978)), 
and PACCAR made a bad bet here. 
    In reaching this conclusion, we hasten to add that we do 
not endorse JM Leasing’s conduct here. It neglected to clarify 
its  rationale  for  declining  PACCAR’s  proffered  checks, 
inexplicably  returned  the  truck  after  informing  PACCAR 
that  it  would  not,  and  generally  gave  PACCAR  a  bit  of  a 
runaround.  In  fact,  both  parties  engaged  in  tit‐for‐tat 
gamesmanship  that  turned  what  should  have  been  a  fairly 
routine business transaction into the proverbial federal case, 
with  all  of  the  attendant  financial  and  emotional  costs  that 
go  with  that  territory.  The  task  of  the  federal  courts  in  this 
case  has  been  to  give  effect  to  the  Wisconsin  legislature’s 
“strong  preference  for  the  interests  of  a  consumer  who 
purchased  a  lemon  over  the  interests  of  the  manufacturer 
who produced the lemon.” Marquez, 815 N.W.2d at 322. And 
while JM Leasing, a reasonably sophisticated business entity, 
may not be the typical “consumer” that the legislature had in 
mind  when  it  crafted  the  broadest  reaches  of  the  Lemon 
Law,  it  nonetheless  is  entitled  to  the  full  protection  of  the 
statute.  Unfortunately  for  PACCAR,  that  protection  in  this 
case  comes  at  the  price  of  particularly  “potent 
consequences.”  Tammi,  768  N.W.2d  at  791.  Setting  these 
consequences  is  a  matter  for  the  Wisconsin  legislature, 
which, as we briefly noted above, recently has trimmed back 
16                                                     No. 13-3773


some  of  the  more  generous  consumer  protections  in  the 
statute. See supra, at fn.1; Church, 585 N.W.2d at 689. 
    For  the  sake  of  completeness,  we  address  PACCAR’s 
remaining  contentions.  First,  PACCAR  contends  that  JM 
Leasing’s  “pecuniary  loss”  is  limited  to  the  difference 
between the parties’ calculated use allowances. “The statute 
is silent  as  to  whether pecuniary loss  includes the purchase 
price  of  the  vehicle.”  Hughes  v.  Chrysler  Motors  Corp.,  542 
N.W.2d  148,  150  (Wis.  1996).  But  the  Wisconsin  Supreme 
Court  has  held  that  “the  legislature  intended  to  include  the 
purchase price of the car as pecuniary damages.” Id. at 151; 
see also Burzlaff, 758 F.3d at 847 (“Hughes held that ‘pecuniary 
loss’  as  used  in  the  damages  provision  of  the  Lemon  Law 
included  the  purchase  price,  not  merely  the  costs  flowing 
from  the  defect.”).  The  court  explained  that  if  the  contrary 
conclusion  were  reached,  the  Lemon  Law  would  fail  in  its 
purpose  to  significantly  improve  upon  the  remedies 
available  to  consumers,  manufacturers  would  have  little  if 
any  incentive  to  promptly  comply  with  the  statute,  and 
consumers would have little incentive to seek compensation 
for  violations  of  their  statutory  rights.  See  id.  at  151–52. 
Unlike PACCAR, we do not find Hughes distinguishable on 
the basis that the manufacturer in that case did not offer any 
refund until after the 30‐day window had closed. The Hughes 
manufacturer’s  argument  that  the  consumer’s  “pecuniary 
loss should be limited to the out‐of‐pocket expenditures [he] 
made  during  those  35  days,”  Hughes,  542  N.W.2d  at  153,  is 
very  similar  to  that  raised  by  PACCAR  here:  that  damages 
should be limited to so‐called actual loss rather than what is 
provided in the statute. Given the text of the statute and the 
interpretations  of  it  by  the  Wisconsin  Supreme  Court,  we 
No. 13‐3773                                                                                   17 


cannot  conclude  that  JM  Leasing’s  “pecuniary  loss”  should 
be restricted here. 
    Finally,  PACCAR  contends  that  its  calculation  of  the 
reasonable  use  allowance  necessarily  complied  with  the 
requirements  of  the  Lemon  Law  because  it  was  made 
pursuant to the formula set forth in the Lemon Law. See Wis. 
Stat.  §  218.0171(2)(b)2.b.  PACCAR  acknowledges  that  the 
district  court  “did  not  address  whether  PACCAR  violated 
the  statute  when  it  calculated  the  refund  using  that 
formula,”  and  we  are  not  in  the  business  of  resolving 
matters of state law that the district court did not pass upon 
and  that  are  not  strictly  necessary  to  the  resolution  of  the 
appeal. (This is particularly true where the parties stipulated 
that  $1,875.00,  an  amount  other  than  that  prescribed  by  the 
formula, is a “reasonable use allowance for the plaintiff’s use 
of 2008 Kenworth T800 that is the subject of this action.”) We 
nonetheless  note  that  the  Wisconsin  Supreme  Court  has 
characterized  the  formula  as  “creating  a  ceiling  on  the 
amount that may be deducted as ‘a reasonable allowance for 
use’  from  a  refund  of  the  full  purchase  price,”  Tammi,  768 
N.W.2d at  793  (quoting  Wis. Stat.  § 218.01717(2)(b)2.b.),  not 
as a safe harbor for manufacturers. “The ceilings provided in 
the  statute  are  not  inflexible,”  and  “‘reasonable  allowance 
for  use’  is  not  a  precise  term,”  id.  at  797,  even  though  the 
formula itself is quite precise. As the district court observed, 
“[o]nly  in  cases  like  the  present  one,  in  which  the  vehicle 
being  returned  has  a  useful  life  well  in  excess  of  100,000 
miles,  will  the  formula  produce  an  arguably  excessive 
deduction  for  use.”  These  are  the  very  types  of  cases  in 
which the “not inflexible” nature of the ceiling lends itself to 
negotiation  and  compromise  between  the  parties—at  the 
cost of only a few thousand dollars. 
18                                                      No. 13-3773


    Again,  we  recognize  that  the  atypical  nature  of  the 
vehicle at issue in this case led to an award that far exceeds 
the  amounts  awarded  in  the  mine  run  case.  But  statutes  of 
general  applicability  often  are  blunt  instruments,  and  the 
Wisconsin  Supreme  Court  has  made  it  clear  that  “[a] 
manufacturer that fails to comply timely with a consumer’s 
demand under (2)(b)2. assumes the risk of paying twice the 
vehicle’s  full  purchase  price  and  other  items  mentioned  in 
(2)(b)2.b.—namely, ‘any sales tax, finance charge[s], amount 
paid  by  the  consumer  at  the  point  of  sale  and  collateral 
costs’—plus  the  consumer’s  reasonable  attorney  fees,  plus 
other  ‘costs’  and  ‘disbursements’  and  even  possible 
‘equitable relief,’ plus its own attorney fees, if any.” Tammi, 
768 N.W.2d at 793‐94. 
                                 III. 
    For  all  of  the  reasons  stated  above,  the  judgment  of  the 
district court is AFFIRMED.